I53S-W
                               ELECTRONIC RECORD




COA#       11-12-00318-CR                        OFFENSE:        22.02


           Bruce Todd Benson v.
STYLE:     The State of Texas                    COUNTY:         Stonewall

COA DISPOSITION:      AFFIRMED                   TRIAL COURT: 39th District Court


DATE: 10/16/14                   Publish: NO     TC CASE #:      1885




                        IN THE COURT OF CRIMINAL APPEALS



          Bruce Todd Benson v.
style:    The State of Texas                          cca#:       PD-1535-14
         APPBlLANT^                   Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          %£Fus£D                                     JUDGE:

DATE:       Oa-lotffjLO'r                             SIGNED:                       PC:

JUDGE:       r<IH (Jua+4»—                            PUBLISH:                      DNP:




                                                                                    MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD